Exhibit 10(m)12 ALLETE 2008 Form 10-K ALLETE EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN RESTRICTED STOCK UNIT GRANT Name In accordance with the terms of ALLETE’s Executive Long-Term Incentive Compensation Plan (the "Plan"), as determined by and through the Executive Compensation Committee of ALLETE’s Board of Directors, ALLETE hereby grants to you (the "Participant") Restricted Stock Units (“RSU’s”) as set forth below, payable in the form of ALLETE Common Stock, subject to the terms and conditions set forth in this Grant, including Annex A hereto, and all documents incorporated herein by reference: Number of Restricted Stock Units: Date of Grant: Vesting Period: This Grant is made in accordance with the Plan, which was approved by ALLETE’s shareholders at the 2005 Annual Meeting. Further terms and conditions of the Grant are set forth in Annex A hereto, which is an integral part of this Grant. All terms, provisions and conditions set forth in the Plan and not set forth herein are incorporated by reference. IN WITNESS WHEREOF, ALLETE has caused this Grant to be executed by its Chairman, President and Chief Executive Officer as of the date and year first above written. ALLETE By: Donald J. Shippar Chairman, President and CEO Attachment:Annex A ANNEX A TO ALLETE EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN RESTRICTED STOCK UNIT GRANT The grant of restricted stock units (each , a “RSU”) under the ALLETE Executive Long-Term Incentive Compensation Plan (the “Plan”), evidenced by the Grant to which this is annexed, is subject to the following additional terms and conditions: 1.Form and Timing of Payment.Subject to the provisions hereof, each RSU will be paid in the form of one share of ALLETE common stock (each, a “Share”), plus accrued dividend equivalents, which shares will be deposited into an account for the Participant in the ALLETE Invest Direct plan.Except as otherwise provided in sections 3 and 4, below, payment will be made during the period ending sixty days after the end of the vesting period; provided, however, the Participant will not be permitted, directly or indirectly, to designate the taxable year of the distribution.Payment will be subject to withholding Shares equal in value to the Participant’s income tax obligation. 2.Dividend Equivalents.
